Citation Nr: 1731295	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-29 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.  The Veteran also had Reserve service periodically from 1972 to 1974 on inactive duty for training (INACDUTRA) and on active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously remanded by the Board in October 2014.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

The Veteran and his sister testified before a now-retired Veterans Law Judge during a video conference hearing in April 2014.  A transcript of the hearing is associated with the claims file.  In May 2017, the Veteran, through his representative, informed VA that he does not want another hearing before the Board, notwithstanding the fact that the Veterans Law Judge before whom he testified in April 2014 is no longer employed by the Board.  38 C.F.R. § 20.707.


FINDINGS OF FACT

1.  The most probative evidence of record does not show that a current heart disability is related to an in-service injury, event, or disease. 

2.  The Veteran is not service-connected for any disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA' Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (2), (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  ACDUTRA includes full time duty performed by members of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6 (d).

When a claim for service connection is based upon a disease or injury that occurred during a period of ACDUTRA or injury that occurred during a period of INACDTURA, presumptive periods and the presumption of sound condition on entrance to service do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Analysis

The Veteran contends that he has a current heart disability that is related to an in-service injury.  Specifically, the Veteran stated he was discharged from active duty due to a heart condition which is the cause of his current heart disability.  See, VA Form 21-4138 Statement in Support of Case received October 2009.  

Private treatment records reflect that the Veteran was diagnosed with moderate coronary artery disease and ventricular arrhythmia in July 2009.  The Veteran received an implanted automatic implantable cardioverter defibrillator (AICD) in July 2009.  Accordingly, the Board finds that there is a current disability for service-connection purposes.

As to an in-service event, the Veteran has not argued that his heart disability is related to an injury or disease incurred during his period of active service in the United States Navy from September 1970 to September 1972.  Instead, the Veteran has stated that he was honorably discharged in July 1974 from Reserve service due to a heart condition that began several months after his active service.  See, April 2014 Hearing Transcript.  The Veteran can only be compensated for an injury or disease sustained during a period of ACDUTRA or an injury sustained during a period of INACDUTRA.  In this case, the Veteran has not specified a particular period of ACDUTRA or INACDUTRA during which his heart condition began.  However, he has stated that he was discharged due to his heart condition.  The record reflects that the Veteran had a heart murmur in July 1973, ten months after his active duty service ended.  

The service personnel records do not include the dates of any verified periods of ACDUTRA or INACDUTRA.  However, the service personnel records include a list of Active Duty points for retirement.  While the compilation of Active Duty points does not provide the specific dates of any periods of ACDUTRA or INACDTURA, the list is relevant because it shows that the Veteran had enumerated periods of ACDUTRA between October 1972 and August 1973 while he was a member of the Naval Reserve.  Additionally, the list reflects periods of time in which the Veteran did not accumulate any retirement points, thus reflecting no periods of ACDUTRA or INACDTURA during the enumerated time frame.  For example, the Veteran had 354 days of Active Duty "AD" points during his period of active service in the United States Navy from August 1970 to August 1971.  During his time as a member of the Naval Reserves, he accumulated a maximum of 12 AD points for the time period from April 1, 1973 to June 30, 1973 for a period of ACDUTRA.  Subsequently, particularly during the period at question in this case, i.e., when the Veteran was first diagnosed with a functional heart murmur, the Veteran accumulated 0 AD points between July 1, 1973 and August 5, 1973, reflecting that the Veteran did not have any ACDUTRA or INACDUTRA duty during this time period.   

The first question that must be addressed, therefore, is whether incurrence or aggravation of a heart condition is shown during a period of active duty or ACDUTRA.

The medical records indicate that the Veteran reported for an annual physical examination in July 1973 in relation to his Naval Reserve service.  The physician noted a soft heart murmur over the apex and the Veteran presented symptoms of rheumatic fever.  Therefore, the Veteran was referred to Dr. P. D., a local cardiologist/internist for evaluation.  Dr. P. D. examined the Veteran on July 23, 1973.  During examination the Veteran had a very soft murmur with little radiation of the murmur.  The other heart tones were normal and the remainder of the examination was normal.  In August 1973, the results of Dr. P. D.'s examination were returned to the July 1973 examiner who contended that the Veteran was not physically qualified for duty with the United States Naval Reserve and that a determination be made as to his retention.   In July 1974 the Veteran was honorably discharged by reason of physical disability.  

The evidence of record demonstrates that the Veteran's current heart disability is unrelated to service.  The record establishes that the Veteran had a heart murmur in July 1973, after his active service and after any periods of ACDUTRA.  The July 1973 annual physical examination and July 1973 examination by Dr. P. D did not occur during a period of active duty or ACDUTRA.  Additionally, the Veteran did not have any periods of active duty or ACDUTRA after his July 1973 heart murmur was diagnosed.  The fact that he was released from his Reserve duty obligation due to his heart murmur does not equate with in-service onset.  Therefore, while the Veteran was diagnosed with a heart murmur while he was a member of the Naval Reserve, his current heart condition is not shown to have been incurred during a period of active duty or ACDUTRA as defined by applicable law and regulation.

Furthermore, although there is evidence of a currently diagnosed heart disability, there is no evidence of record linking that disability to the July 1973 functional heart murmur.  

The Veteran received a private medical examination in June 2013.  During the examination the private physician noted the Veteran did not have heart murmurs.  In a February 2015 hand written addendum the physician noted the Veteran did not have valve disease.  Additionally, the physician stated "[t]here is no evidence that current cardiac problems are related to heart murmurs heard in 1973."

In January 2015 the Veteran was provided a letter from the private physician who cared for the Veteran in the early 1980's.  The physician was asked to determine whether the Veteran's current heart disability was related to the heart murmurs that occurred in the mid 1970's.  The private physician reviewed a portion of the Veteran's medical history provided by his representative.  The private physician stated "[t]he question is, was all of this present when he was in the service and was discharged in July of 1974.  I don't think anybody can answer that question."

The Veteran was provided a VA examination in December 2016.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted an in-person examination.  The VA examiner noted the Veteran's diagnoses of coronary artery disease, ventricular arrhythmia, cardiomyopathy, and implanted automatic implantable cardioverter defibrillator (AICD).  The December 2016 VA examiner opined that the Veteran's current heart disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale the examiner stated that even though the Veteran had a soft murmur there is no evidence of valvular defect.  

The Board finds the December 2016 VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The December 2016 VA examiner was fully familiar with the Veteran's July 1973 heart murmur and his medical history as contained in the record.  Even so, the examiner could not provide a favorable nexus opinion.  Additionally, the December 2016 VA examiner's opinion is consistent with the private physician opinions.  

In determining whether the record reflects that the Veteran's heart disability is related to service, the Board acknowledges the Veteran's belief that there is such a causal connection.  The Board notes that the Veteran is competent to report the onset and continuity of symptoms such as chest pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced chest pain in service and that he has continued to experience chest pain since that time.  However, the Board further notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, at issue in this case is not whether the Veteran's chest pain is related to service, but rather whether the diagnosed heart disability is related to an in-service injury or disease.  The Veteran is not considered competent to medically attribute his current heart disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the Veteran's service and current heart disability.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.      

In summary, the Veteran's current heart disability was not incurred in active duty or during a period of active duty for training, and the evidence does not otherwise suggest that his current heart disability is in any way related to his service or the July 1973 heart murmur.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).    

Entitlement to a TDIU

Generally, a TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (a).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), the rating authority should refer the matter to the director of Compensation and Pension Service for extra-schedular TDIU consideration.  38 C.F.R. § 4.16 (b).

The Board acknowledges that the Veteran appears to be significantly impaired as a result of his current heart disability.  However, the assignment of a TDIU under 38 C.F.R. § 4.16 requires the existence of a service-connected disability.  In light of the Board's decision herein, denying service connection for a heart disability, the Veteran does not have any service-connected disability.  Thus, there is no legal basis upon which to consider his claim for a TDIU.  Therefore, entitlement to a TDIU rating must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


